WHATLEY, Judge.
The appellant, Walter I. Harvey, challenges the imposition of adult sanctions for crimes he committed when he was a juvenile. He primarily contends that, pursuant to section 39.059, Florida Statutes (1993), and Troutman v. State, 630 So.2d 528 (Fla.1993), the trial court erred in failing to file contemporaneous written reasons for imposing adult sanctions on him. We agree. The record shows that the trial court’s written reasons were not filed until one week after sentencing. We therefore reverse and remand for resentencing in strict compliance with section 39.059 and Troutman.
Further, the record shows that the written judgment entered in trial court case number 94r-2868 incorrectly reflects that Harvey entered a guilty plea to the aggravated battery offense charged therein. Harvey was convicted by a jury in that case. We therefore remand for correction of that written judgment.
Since the foregoing issues are dispositive, we do not address the remaining issues Harvey has raised on this appeal. Accordingly, the instant cause is reversed and remanded *485for proceedings consistent with this opinion. Harvey’s convictions are otherwise affirmed.
BLUE, A.C.J., and LAZZARA, J., concur.